DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
The Amendment filed 10/12/2022 has been entered.  Claims 1-12, 15-20 are pending in the application with claims 1, 5, 7, 8, 10, 16 amended, claims 13, 14 cancelled, and claims 18-20 newly added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (U.S. 2008/0287736) in view of Miyagi (U.S. 5,438,975) and Takahashi (US Patent No. 3,583,393).

In regard to claim 1, Yamazaki teaches an endoscope comprising:
a wire (20) comprising a first end portion and a second end portion, the wire being inserted in an endoscope insertion portion (FIG. 5);
a tubular member (10), the first end portion of the wire being arranged along an inner circumferential face of the tubular member (FIG. 5), the first end portion of the wire being joined at a predetermined position on a distal end of the tubular member by welding (para [0028]), the wire being arranged immediately below a first through hole (FIG. 5, see also para [0033])including openings at predetermined positions on the inner circumferential face and an outer circumferential face of the tubular member (FIG. 3);a distal end member (1a) comprising: a small diameter portion fitted in a distal end side of the inner circumferential face of the tubular member (see below),an intermediate diameter portion provided on a distal end side of the small diameter portion, the intermediate diameter portion having a diameter larger than a diameter of the small diameter portion (see below), and a large diameter portion provided on a distal end side of the intermediate diameter portion, the large diameter portion having a diameter larger than a diameter of the intermediate diameter portion (see below).

    PNG
    media_image1.png
    508
    862
    media_image1.png
    Greyscale

However, Yamazaki does not teach an accommodating portion. With respect to claim 1, Miyagi teaches an endoscope comprising: a distal end member (8) comprising: a small diameter portion fitted in a distal end side of the inner circumferential face of the tubular member (see below), an intermediate diameter portion provided on a distal end side of the small diameter portion, the intermediate diameter portion having a diameter larger than a diameter of the small diameter portion (see below), and a large diameter portion provided on a distal end side of the intermediate diameter portion, the large diameter portion having a diameter larger than a diameter of the intermediate diameter portion (see below); and an accommodating portion formed on an outer circumferential face of at least the small diameter portion (see below), the first end portion of the wire being accommodated in the accommodating portion (FIG. 4 for example).

    PNG
    media_image2.png
    418
    893
    media_image2.png
    Greyscale

Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the small diameter portion of Yamazaki to include an accommodating portion in the manner taught by Miyagi in order to allow a larger overlap between the small diameter portion and the tubular member (FIG. 5, 6 of Miyagi), which provides a more secure interconnection.
Yamazaki and Miyagi do not expressly teach wherein the wire is welded to the tubular member between a proximal-most portion of the small diameter portion and a distal-most portion of the through hole.
Takahashi teaches an analogous endoscope comprising a tube assembly (1) formed of a flexible elongated tube (3) and an actively bendable forward end portion (2).  The forward end portion (2) comprises a plurality of cylindrical segments (10’) pivotably connected to each other.  Each cylindrical segment (10’) comprises press-cut depressions (10a, i.e. through hole) to guide control wires (13) through the forward end portion (2).  The distal ends (13b) of the control wires (13) are fixed to the cylindrical segment (10’) at a location distal of the press-cut depression (10a, i.e. through hole) via soldering as shown in Fig. 2 and taught in the specification at Col. 4, Lines 45-53.
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to solder the wire of Yamazaki and Miyagi to the tubular member at a location distally adjacent the through-hole as taught by Takahashi as a matter of design choice as an alternative fixation means known in the art for securing the wire to the tubular member and to positively prevent the tube assembly from being disassembled while permitting bending (Col. 4, Lines 45-53).

With respect to claim 2, Miyagi teaches the accommodating portion and the first through hole are provided on one straight line along a longitudinal axis of the endoscope insertion portion (FIG. 4 for example).

With respect to claim 3, Yamazaki teaches the tubular member includes, in addition to the first through hole, a second through hole including openings on the inner circumferential face and the outer circumferential face, at a position separated from the first through hole by a predetermined distance along the longitudinal axis of the endoscope insertion portion (FIG. 3 for example).

With respect to claim 4, Miyagi teaches a depth of the accommodating portion from the outer circumferential face side of the small diameter portion is same as an outer diameter dimension of the wire or smaller than the outer diameter dimension of the wire by a predetermined dimension (the accommodating portion is the surface of the small diameter portion and therefore has no depth; having no depth is “smaller than the outer diameter dimension of the wire by a predetermined dimension” wherein the predetermined dimension is the outer diameter dimension of the wire).

With respect to claim 6, Yamazaki teaches the tubular member is a distal end tubular member provided on a distal end of a bending portion provided in a middle of the endoscope insertion portion (FIG. 1 for example).

With respect to claim 7, Miyagi teaches the accommodation portion is a groove (FIG. 4 for example).

With respect to claim 8, Yamazaki in view of Miyagi teaches a distal end face of the tubular member being positioned proximally relative to each of the intermediate diameter portion and the large diameter portion (FIG. 5 of Yamazaki) such that the first end portion of the wire is sandwiched between the distal end side of the inner circumferential face of the tubular member and a bottom surface of the accommodation portion (FIG. 5, 6 of Miyagi for example) and the wire is exposed through the first through hole (FIG. 5 of Yamazaki).

With respect to claim 9, Yamazaki teaches the distal end member is shorter in longitudinal length than the tubular member (FIG. 3, 5).

In regard to claim 18, Yamazaki and Miyagi teaches wherein the through hole being arranged such that the wire is viewed in the through hole from the outer circumferential surface while the first end portion of the wire is accommodated in the accommodating portion (the small diameter portion of the distal end member is inserted within the tubular member and therefore a user would still be capable of viewing the interior of the through-hole to visualize the wire while the wire is in the accommodating portion).

In regard to claim 19, Takahashi teaches wherein wire is welded to the inner circumferential face of the tubular member (Fig. 2, Col. 4, Lines 45-53).

Allowable Subject Matter
Claims 10-12, 15-17 and 20 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 1-9, 18 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	December 14, 2022